Citation Nr: 0012752	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a right 
eye injury.

2.  Entitlement to service connection for residuals of a cold 
injury to the feet, a low back disorder, a neck disorder, and 
a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to 
February 1987 and a period of active duty for training from 
September 11, 1988, to September 25, 1988.

The current appeal arose from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied service connection for 
residuals of a cold injury to the feet, a low back disorder, 
a neck disorder, and a knee disorder.  The RO also denied 
reopening the claim of service connection for a right eye 
disorder.

The Board notes that at the appellant's hearing before this 
Board Member, he submitted additional records along with a 
waiver of initial review by the RO.  Accordingly, the Board 
may proceed with appellate review of the appellant's claims.  
38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a right 
eye injury when it issued an unappealed rating decision in 
June 1987.

2.  Evidence submitted since the decision does not bear 
directly or substantially upon the issue at hand, is either 
cumulative or redundant, and by itself or in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  There is competent evidence of a diagnosis of peripheral 
neuropathy of the feet, which has been related to a cold 
injury in service.

4.  The claims of entitlement to service connection for 
residuals of a cold injury to the feet, a low back disorder, 
a neck disorder, and a left knee disorder are not supported 
by cognizable evidence showing that the claims are plausible 
or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final rating decision, 
wherein the RO denied service connection for residuals of a 
right eye injury, is not new and material, and the 
appellant's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (1999).

2.  Peripheral neuropathy of the feet was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The claims of entitlement to service connection for a low 
back disorder, a neck disorder, and a left knee disorder are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the appellant was 
involved in a motor vehicle accident in January 1979.  It was 
noted that the appellant sustained an injury to his right eye 
and complained of back pain.  

Upon examination, there was tenderness to palpation on the 
posterior trunk of the mid and upper lumbar area in the 
midline.  The relevant impression was to rule out fracture of 
the lumbar spine.  X-rays taken at that time revealed no 
fracture in the lumbar spine.

In February 1979, the appellant reported left lower thoracic 
pain, but stated that the pain had been decreasing.  No 
clinical findings were made as to the appellant's thoracic 
spine.  He complained of back pain in March 1979.  The 
physical examination revealed full, active range of motion of 
the back.  There was no palpable back muscle spasm, but there 
was slight tenderness on the left lumbar paraspinous muscles.  
Deep tendon reflexes, motor strength, and pinprick were 
normal in the lower extremities.  Straight leg raising was to 
90 degrees, bilaterally.  X-rays of the lumbosacral spine 
were within normal limits.  No diagnosis was entered.  In a 
Physical Profile, a diagnosis of back muscle contusion was 
entered.

In April 1980, the appellant complained of pain in the right 
eye since the prior night.  The examiner stated that the eye 
was red and seemed swollen.  There was nothing abnormal in 
the eye, but a small bump on the upper eye lid was noted.  No 
diagnosis was entered.

In May 1980, the appellant reported having reinjured his back 
while playing basketball.  Range of motion of the lumbar 
spine was within normal limits, and the examiner noted that 
the appellant had pain with all ranges.  There was tenderness 
at the left paraspinals at L4-L5-S1.  The examiner stated 
that the appellant was intact neurovascularly.  Motor 
strength and gait were normal.  The diagnosis was low back 
pain.

In December 1980, the appellant reported that his back had 
been injured during night maneuvers.  The examiner stated 
that there was no swelling or bruise marks seen.  The 
assessment was bruised and strained muscle.


In December 1981, the appellant complained of pain in the 
left knee.  He denied any prior trauma, stating that the 
appellant had just appeared.  The examiner stated that there 
were no significant abnormalities in the left leg.  The range 
of motion was decreased when the left leg was bent.  The 
assessment was to rule out muscle spasm.

In January 1982, the appellant complained of the plantar 
aspect of his feet after having been exposed to cold weather.  
Physical examination was negative for edema or discoloration.  
There was good capillary filling.  The feet were intact 
neurovascularly.  The impression was "deferred."

In April 1982, the appellant complained of left knee pain.  
Examination revealed swelling, heat, edema, and decreased 
range of motion.  The examiner stated that there was pain on 
palpation.  X-rays revealed post stress fracture of the tibia 
and patella of the left knee.  It was noted subsequently that 
Osgood Schlatter's disease should be ruled out.  In January 
1983, it was noted that the appellant had a normal knee 
examination.

In June 1983, the appellant reported left lower flank pain.  
Examination revealed normal straight leg raising, normal heel 
and toe walking, no swelling, and no discoloration.  The 
assessment was strained back.

In May 1985, the appellant reported bilateral knee pain.  He 
stated that his knees ached.  The examiner noted that the 
appellant had limited range of motion with pain.  There was 
no effusion or soft tissue swelling, and the joints were 
stable.  There was pain and tenderness distal to the 
patellas.  The knees were neurovascularly intact.  The 
assessment was bursitis versus overuse syndrome.

In a September 1985 report of medical examination, clinical 
evaluation of the appellant's eyes, ophthalmoscopic, pupils, 
ocular motility, vascular system, feet, and spine and other 
musculoskeletal system were normal.  His visual acuity was 
20/15 in the right eye.

In March 1986, the appellant reported left foot pain for the 
last week.  Examination revealed a normal foot.  The 
assessment was that the left foot could be sore.

In a January 1987 report of medical examination, clinical 
evaluation of the appellant's eyes, ophthalmoscopic, pupils, 
ocular motility, vascular system, feet, and spine and other 
musculoskeletal system were normal.  His visual acuity was 
20/15 in the right eye.  In a report of medical history 
completed by the appellant at that time, he denied ever 
having eye trouble, recurrent back pain, and foot trouble.

The appellant underwent a VA examination in April 1987.  The 
VA examiner stated that the appellant had 20/20 vision in the 
right eye.  The examiner stated that the appellant had a 
normal eye examination.  Examination of the feet was normal.

While the appellant was on active duty for training, he 
injured himself while he was on a bus.  This occurred on 
September 22, 1988.  He had fallen asleep and the bus made a 
sudden stop.  He sustained an injury to his neck and 
immediately reported neck pain with range of motion.  The 
examiner noted that there was no loss of consciousness, 
nausea, vomiting, or headaches.  The appellant also 
complained of left knee pain.  Examination of the left knee 
revealed no subpatellar abrasion, edema, or drawer signs.  
There was tenderness to palpation and full, active range of 
motion.  X-rays taken of the cervical spine revealed 
increased tissues in the upper cervical area and a vacuum 
disc at C4-C5.  The assessment was hyperextension injury to 
the cervical spine.  In a subsequent medical record in 
September 1988, diagnoses of cervical strain and left knee 
effusion/contusion were entered.

In a June 1987 rating decision, the RO denied service 
connection for residuals of a right eye injury.  The RO noted 
that the service medical records had shown that the appellant 
had sustained a right eye injury, but noted that the 
appellant had not brought forth evidence of a current right 
eye disability.  The appellant was notified of the decision 
on June 23, 1987.  He did not appeal the decision within one 
year, and it became final.




In a September 1988 Statement of Medical Examination and Duty 
Status, a determination was made that the appellant sustained 
left knee effusion and cervical strain during active duty for 
training, but that the disability was temporary.

A private medical record revealed that the appellant 
sustained an injury to his back in February 1990.  He stated 
that he was injured on the job when he fell backwards and 
landed on the concrete flat on his back.  Dr. H.A.M. stated 
that the appellant had decreased range of motion.  He 
diagnosed the appellant with a contusion of the low back.  
Later that same year, Dr. H.A.M. stated that a myelogram with 
enhanced computerized tomography (CT) was within normal 
limits.  An MRI of the lumbar spine conducted in April 1990 
revealed mild degenerative changes "suspected" at the L3-L4 
disc space and was otherwise normal.

In April 1991, the appellant was involved in an automobile 
accident.  Dr. H.A.M. stated that the appellant's neck was 
injured and that his back was aggravated.  He entered a 
diagnosis of chronic back pain aggravated by his work 
experience and motor vehicle accident.

In a June 1991 note, Dr. H.A.M. stated that the appellant was 
unfit for military training and should be considered for a 
medical discharge.  He stated that the injury was mechanical 
low back pain, which was chronic, and that the injury was 
sustained while doing his civilian job.

The appellant was involved in another motor vehicle accident 
in October 1991.  He stated that someone had run a red light 
and hit his car while he was in it.  Following the accident, 
he complained of pain in his neck, upper back, and low back.  
Examination of the appellant's cervical spine did not reveal 
any abnormal findings.  Dr. H.A.M. stated that the appellant 
had full range of motion of the cervical spine.  


Examination of the lumbar spine revealed restricted range of 
motion with pain.  The appellant had full range of motion of 
the knees and negative straight leg raising in the sitting 
position.  Straight leg raising in the supine position was 
limited to 60 degrees in the left leg and 50 degrees in the 
right leg.  Deep tendon reflexes were 2+ and equal.  X-rays 
of the cervical spine revealed degenerative changes and x-
rays of the lumbar spine were normal.  Dr. H.A.M. entered a 
diagnosis of strain of the paraspinous muscles.

In August 1992, the appellant reported that he had slipped 
while working and had strained his back on the right side.

A June 1996 VA outpatient treatment report revealed that the 
appellant was seen with complaints that his skin was 
sloughing off of his feet.  He reported that he had frostbite 
in service and that his skin had sloughed off of his feet 
ever since.  He stated that he had chronic aching in his 
feet.  Physical examination revealed the skin was healthy 
looking.  There were no nerve entrapments or bony 
abnormalities.  The assessment was status post frostbite of 
the bilateral feet, possibly neuropathy secondary to 
frostbite.  The examiner noted that there was no specific 
abnormality found.

The appellant underwent a VA examination in October 1997.  He 
reported that while he was on guard duty in Korea, he had 
contracted frost bite.  He complained of pain in his feet and 
stated that they felt cold all the time.  The appellant 
denied weakness or stiffness.  Upon physical examination, the 
examiner stated that the appellant's toes were straight.  
There were no callosities or midtarsal breakdown.  The 
examiner stated that the feet were dry and the toes were cool 
to palpation.  The dorsalis pedis and posterior tibial pulses 
were II/IV bilaterally.  X-rays revealed normal bony 
architecture.  The diagnosis was peripheral neuropathy due to 
cold injury.  The examiner commented that the appellant's 
sensation of coldness in his feet was probably a direct 
result of having his feet frozen while on guard duty in 
Korea.




The appellant underwent a VA orthopedic examination in 
October 1997.  He reported pain in his back from T1 to the 
sacrum, but mostly in the lumbar region.  He described it as 
chronic.  The examiner noted that the appellant had sustained 
an injury in service when he was "blown out of a truck."  
Physical examination revealed tenderness up and down the 
spine.  The examiner noted that the pain was marked in the 
lumbar area and that there was muscle spasm about the T10 
area.  The examiner entered a diagnosis of osteoarthritis of 
the lumbar spine and stated that an injury like the appellant 
had described could surely lead to the back pain of which he 
complained.

The appellant underwent another VA examination in October 
1997.  He reported having been on guard duty for three hours 
while in Korea, at which time his feet were numb.  He stated 
that the skin on his feet had begun to peel soon after this 
incident.  The appellant stated that in cold weather, his 
feet would get numb and cold.  He complained of chronic pain 
in his feet.

Physical examination revealed calluses on the soles of the 
feet.  There were no fissures, ulcers, bleeding, or weeping.  
There was mild tenderness across the soles.  The examiner 
stated that the appellant did not describe having causalgia, 
although he noted that the appellant reported that the pain 
was in the sole.  There was no edema or changes in the skin 
color.  The diagnoses were history of frostbite to toes with 
residual pain, and chronic peeling skin on both feet, which 
the examiner stated he suspected was from pressure atrophy 
due to the type of work the appellant did.

In July 1998, the appellant reported that he had had an 
injury to his back at that time while working.  He reported 
that he had initially injured his back during service.  The 
examiner stated that the appellant's lower extremities were 
intact.  The appellant was tender in the upper lumbar and 
lower thoracic area.  The examiner stated that an MRI taken 
at that time showed evidence of disc desiccation at L2-L3 in 
the lumbar area without evidence of herniation.  


The examiner added that there was no evidence of an old 
avulsion fracture.  However, he noted that lumbar spine films 
showed a questionable old lumbar spine avulsion, but he 
stated that it was more likely a congenital variant.  The 
diagnosis was mechanical low back pain with desiccated L2-L3 
discs by MRI with intact neurological status and no evidence 
of radiculopathy.

The appellant testified before the undersigned Board Member 
at a November 1999 hearing.  He testified that he sustained a 
cold injury to his feet while in service.  He stated that 
since that time, his feet would get cold all the time.  The 
appellant stated that he injured his back while in Korea.  He 
stated that the incident occurred when a truck hit the Gamma 
Goat that he was in, that he was thrown in the air, and that 
he landed on the ground on his back.

The appellant testified that he injured his neck, knees, and 
right eye while on active duty for training.  He stated that 
a bus that he was on went off a bank and pushed him forward.  
He stated that he was treated at that time for his neck, 
knees, and right eye and that he still had pain in these 
areas.

New and Material Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well-groundedness requirement 
does not apply with regard to disallowed claims and revising 
prior final decisions.  Jones v. Brown, 7 Vet. App. 134 
(1994).


If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(38 C.F.R. § 20.302t).  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The determinations of whether evidence is new and whether 
evidence is material are governed by the tests set forth in 
38 C.F.R. § 3.156(a).

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a); Fossie v. West, 12 Vet. App. 1, 4 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Stated differently, evidence is "new" when it is not 
cumulative of evidence of record, and is not "material" 
when it could not possibly change the outcome of the case.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  "Material" 
evidence is evidence which is relevant to and probative of 
the issue at hand and, which, furthermore, when reviewed in 
the context of all the evidence of record, both old and new, 
would change the outcome of the case.  Smith v. Derwinski, 1 
Vet. App. 171 (1992).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA 
must determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Id.  



Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.  The Court noted in Elkins and Winters that 
by the ruling in Hodge, the Federal Circuit Court had 
"effectively decoupled" the determination of new and 
material evidence and well-groundedness.  See Elkins, 12 Vet. 
App. 209; Winters, 12 Vet. App. 203.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See id.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

New and Material Analysis

The appellant seeks to reopen his claim of service connection 
for residuals of a right eye injury, which the RO denied when 
it issued an unappealed rating decision in June 1987, and 
informed the appellant of such in a June 1987 letter.  When a 
claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1999).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis; not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  See id.

Review of the RO's findings in the June 1987 rating decision 
shows, in essence, that it found that the evidence of record 
lacked a current right eye disability.  That decision is 
final and may not be reopened unless new and material 
evidence is submitted.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The specified basis of the 
RO's June 1987 denial is not changed materially by the 
additional medical evidence.

Specifically, the Board notes that the added evidence does 
not reveal that the appellant has a current right eye 
disability.  The records related to the September 1988 
accident do not include any findings of an injury to the 
right eye.  None of the additional records reveal a diagnosis 
of a right eye disability.  In fact, none of the additional 
records address the appellant's right eye.  The lack of any 
evidence of a current right eye disability only confirms the 
June 1987 finding of no current disability.






Additionally, the Board finds that the appellant's 
contentions are not new and material and are simply 
cumulative of evidence which was previously of record.  The 
appellant had previously stated that he had a right eye 
disability from an injury he had sustained in service.  He 
has not submitted any competent medical evidence to 
substantiate his assertion.  His contentions provide no basis 
for reopening the claim, as he had previously asserted such 
facts.

Additionally, although the appellant asserts that he has a 
current right eye disability, he has not been shown to have 
the medical credentials requisite to offer a competent 
medical opinion as to this matter.  Moray v. Brown, 5 Vet. 
App. 211 (1993) ("If lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim [for service connection], it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108"); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, as to the VA medical records and private medical 
records which do not relate to the appellant's petition to 
reopen the claim of service connection for residuals of a 
right eye injury, such are not relevant to the issue at hand, 
and thus cannot constitute new and material evidence.  See 38 
C.F.R. § 3.156(a).

Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the specific matter under 
consideration, is cumulative or redundant, and by itself or 
in combination with the other evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  See 38 C.F.R. 
§ 3.156(a).



As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the appellant 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Winters, 12 Vet. App 203; Elkins, 12 Vet. 
App 209.

Accordingly, in view of the fact that the Board has 
determined that new and material evidence has not been 
submitted to reopen the appellant's claim of service 
connection for residuals of a right eye injury, the first 
element has not been met.  See id.  Thus, no further analysis 
of the application to reopen the claim is appropriate.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996) citing Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1995); see Winters, 
12 Vet. App 203; Elkins, 12 Vet. App 209.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Here, the RO adequately fulfilled its obligation under 
section 5103(a) with the issuance of the October 1998 
statement of the case, which provided the provisions of 38 
C.F.R. § 3.156, the regulation pertaining to new and material 
evidence.  In this respect, it is not shown that the 
appellant has put VA on notice of the existence of any other 
specific, particular piece of evidence that, if submitted, 
could reopen his claim on the basis of new and material 
evidence.  Thus, no additional development action is 
warranted.

Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991).  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
1991)

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.




A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Veterans Appeals (the Court) has 
held that if an appellant fails to submit a well grounded 
claim, VA is under no duty to assist the claimant in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 5 
Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).





Service Connection Analysis

After careful review of the evidence of record, the Board 
finds that the evidence supports the grant of service 
connection for peripheral neuropathy of the feet and that the 
appellant's claims for service connection for a low back 
disorder, a neck disorder, and a bilateral knee disorder are 
not well grounded.  The Board will substantiate its 
determinations below.

As to the claim for service connection for peripheral 
neuropathy of the feet, the appellant has stated and 
testified that he sustained a cold injury to his feet while 
in service.  The appellant is competent to allege such fact, 
and it is substantiated by the service medical records.  
Additionally, in a June 1996 VA outpatient treatment report, 
the examiner entered an assessment of status post frostbite 
of the bilateral feet, possibly neuropathy secondary to 
frostbite.  

Also, in an October 1997 examination report, the examiner 
entered a diagnosis of peripheral neuropathy due to cold 
injury and stated that the appellant's sensation of coldness 
in his feet was probably a direct result of having his feet 
frozen while on guard duty in Korea.  This above-described 
evidence establishes a well-grounded claim for service 
connection for residuals of a cold injury to the feet.  This 
evidence is also in favor of a grant of service connection 
for peripheral neuropathy of the feet.

The evidence against the appellant's claim of service 
connection for residuals of a cold injury to his feet is the 
lack of written documentation as to complaints of painful and 
cold feet between 1982 and 1996.  Specifically, reports of 
medical examinations, conducted in September 1985 and January 
1987, revealed that clinical evaluations of the appellant's 
feet were normal.  In a report of medical history completed 
by the appellant in January 1987, he denied ever having had 
problems with his feet.  

Additionally, upon being separated from service, the 
appellant did not file a claim of service connection for 
residuals of a cold injury to his feet.  Instead, he 
submitted claims of service connection for right arm, right 
eye, and hearing loss.  In the April 1987 VA examination 
report, the examiner stated that the appellant's feet were 
normal.

In reviewing the evidence for and against the appellant's 
claim of service connection for peripheral neuropathy of the 
feet, the Board finds that it is unable to ascribe greater 
weight to the evidence that supports the claim and the 
evidence that is against the claim, and the evidence is 
therefore in equipoise.

As stated above, when the evidence is in relative equipoise 
as to the merits of the issue, then the benefit of the doubt 
in resolving the issue is to be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 55.  Accordingly, the Board concludes that entitlement to 
service connection for peripheral neuropathy of the feet is 
warranted.

As to the claims of service connection for a low back 
disorder and a neck disorder, the Board finds that the 
appellant has not submitted competent evidence of a nexus 
between the post service diagnoses of contusion of the low 
back, degenerative changes in the lumbar spine and cervical 
spine, strain of the paraspinous muscles, and disc 
desiccation at L2-L3 and service.  See Caluza, 7 Vet. 
App. 498.  

The appellant is competent to allege that he sustained 
injuries to his low back and neck while in service, and the 
service medical records have substantiated his allegations.  
However, no medical professional has provided a nexus between 
the post service diagnoses of contusion of the low back, 
degenerative changes in the lumbar spine and cervical spine, 
strain of the paraspinous muscles, and disc desiccation at 
L2-L3 and service.  See id.



The Board notes that the appellant complained of back pain 
during his period of active service.  However, in none of the 
post service medical records do the VA or private examiners 
relate the current back complaints to the specific inservice 
injury or injuries.  The medical examiners have noted that 
the appellant reported having sustained an injury in service, 
but they have not stated that such resulted in the current 
low back disorder.  In fact, in June 1991, Dr. H.A.M. 
recommended that the appellant be medically discharged due to 
chronic mechanical low back pain, which he attributed to a 
nonservice injury.  This evidence is against the appellant's 
claim that his current low back disorder is related to his 
inservice low back injury.

It must be noted that the evidence of record shows that the 
appellant sustained numerous post service injuries to his low 
back-in February 1990, April 1991, October 1991, August 
1992, and July 1998.  Post service injuries to the 
appellant's neck were reported in April 1991 and October 
1991.  

Thus, it is impossible to determine if the low back injury 
sustained during active duty in January 1979 and the neck 
injury he sustained during active duty for training in 
September 1988 are related to the current low back and neck 
disorders.  Without competent medical evidence of a nexus 
between the current low back and neck disorders and the 
inservice injuries, the claims are not well grounded.  

The Board is aware that the examiner stated in the October 
1997 VA examination report that the appellant had 
osteoarthritis of the lumbar spine and that the injury the 
appellant had described (which was the inservice injury to 
his lumbar spine), "could surely lead" to the back pain 
that of which the appellant complained.  The Board does not 
find that such statement establishes a nexus to service, as 
his statement does not establish a plausible claim.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion which stated that the veteran's death "could" have 
been precipitated by his time in a prisoner of war camp was 
too speculative to provide the degree of certainty required 
for medical nexus evidence) citing Sacks v. West, 11 Vet. 
App. 314 (1998).



Additionally, it must be noted that at the time of the 
October 1997 examination, the appellant neglected to report 
to the examiner the numerous subsequent injuries he had 
sustained to his low back.  Thus, even if the statement of 
"could surely lead" is not too speculative, the examiner's 
opinion is clearly only based upon the appellant's history, 
which is not wholly accurate, and cannot serve to well ground 
the claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

As to the claim of service connection for bilateral knee 
disorder, the appellant has not brought forth competent 
evidence of a current bilateral knee disorder.  The appellant 
is competent to assert that he injured his knees during 
active duty for training in September 1988.  Although it must 
be noted that the service medical record establishes an 
injury only to the left knee.  Regardless, the Board accepts 
the appellant's statements and testimony of having injured 
both knees.  However, even accepting the appellant's account 
of the injuries, there is no competent medical evidence of a 
current bilateral knee disorder.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-44.  

Because there is no evidence of a current and competent 
diagnosis of a bilateral knee disorder, the Board must deny 
the claim as not well grounded.  Id.; see also Caluza, 7 Vet. 
App. at 505.

The appellant has stated that he has a bilateral knee 
disorder; however, he is a lay person, and his opinion is not 
competent.  See Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. 
App. at 494.  The appellant's unsupported opinion does not 
give rise to a well-grounded claim.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in October 1998 and a 
supplemental statement of the case in October 1999.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

As the veteran's claims of entitlement to service connection 
for back, neck, and bilateral knee disorders are not well 
grounded, the doctrine of reasonable doubt has no application 
to these claims.


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of a right eye injury, the appeal is denied.

Entitlement to service connection for peripheral neuropathy 
is granted.

The appellant not having submitted well-grounded claims of 
entitlement to service connection for a low back disorder, 
neck disorder, and bilateral knee disorder, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

